Digitally signed by
                                                                           Reporter of
                                                                           Decisions
                                                                           Reason: I attest to
                            Illinois Official Reports                      the accuracy and
                                                                           integrity of this
                                                                           document
                                    Appellate Court                        Date: 2020.05.22
                                                                           17:55:18 -05'00'



                  Village of Bolingbrook v. Illinois-American Water Co.,
                                 2019 IL App (3d) 170478



Appellate Court         THE VILLAGE OF BOLINGBROOK, an Illinois Municipal
Caption                 Corporation, Plaintiff-Appellee, v. ILLINOIS-AMERICAN WATER
                        COMPANY, an Illinois Corporation, and AMERICAN LAKE
                        WATER COMPANY, an Illinois Corporation, Defendants-
                        Appellants.



District & No.          Third District
                        No. 3-17-0478



Filed                   November 13, 2019



Decision Under          Appeal from the Circuit Court of Will County, No. 10-CH-6838; the
Review                  Hon. Raymond E. Rossi, Judge, presiding.



Judgment                Affirmed.


Counsel on              Mark P. Rotatori, Mark W. DeMonte, Nicole C. Henning, and
Appeal                  Elizabeth E. Manning, of Jones Day, of Chicago, for appellants.

                        Kenneth M. Florey and M. Neal Smith, of Robbins Schwartz Nicholas
                        Lifton & Taylor, Ltd., of Bolingbrook, for appellee.
     Panel                     JUSTICE CARTER delivered the judgment of the court, with opinion.
                               Justice Holdridge concurred in the judgment and opinion.
                               Presiding Justice Schmidt dissented, with opinion.


                                                OPINION

¶1        The plaintiff, the Village of Bolingbrook (Village), filed a breach of contract claim against
      the defendants, Illinois-American Water Company and American Lake Water Company.
      Following an appeal to this court, in which this court held the circuit court of Will County did
      not have subject-matter jurisdiction and vacated the circuit court’s rulings (Village of
      Bolingbrook v. Illinois-American Water Co., 2016 IL App (3d) 150425-U), the plaintiff filed
      a motion to voluntarily dismiss its claim pursuant to section 2-1009 of the Code of Civil
      Procedure (Code) (735 ILCS 5/2-1009 (West 2016)). The trial court granted the plaintiff’s
      motion. Defendants appeal, arguing the trial court did not have the authority or jurisdiction to
      enter an order granting the voluntary dismissal.

¶2                                                  FACTS
¶3         On November 2, 2010, the Village filed a breach of contract claim against defendants in
      the circuit court of Will County. Defendants moved to dismiss the complaint, arguing the
      complaint was insufficient to state a claim and that the Illinois Commerce Commission (ICC)
      had exclusive jurisdiction over the Village’s claim so that the trial court lacked subject-matter
      jurisdiction. On April 5, 2011, the trial court denied defendants’ motion to dismiss. The parties
      filed motions for summary judgment, with defendants again arguing the ICC had exclusive
      jurisdiction over the Village’s claim. On January 7, 2015, the trial court granted summary
      judgment in favor of the Village in part, finding defendants were in breach of the parties’ water
      delivery contract from 2004 through 2008. On February 5, 2015, defendants motioned the trial
      court to reconsider its ruling, again arguing, among other things, that the ICC had exclusive
      jurisdiction and the trial court had no authority to enter the order granting partial summary
      judgment in favor of the Village. On May 7, 2015, the trial court entered a written order
      indicating that defendants’ motion to reconsider was “granted in part and denied in part for the
      reasons stated in open court on May 7, 2015 (at 10:00) with a written order to follow.” The
      trial court denied the motion to reconsider in regard to its finding of a breach of contract but
      found that the amount of the Village’s damages should be determined by the ICC. On May 19,
      2015, the trial court entered a four-page written “ruling on motion to reconsider,” indicating
      its finding that the trial court had jurisdiction to decide the issue of whether a breach of contract
      had occurred was to stand but the issue of damages should be presented by the parties to the
      ICC.
¶4         The Village appealed to this court, arguing that the trial court erred in ruling that its
      damages should be adjudicated before the ICC. Defendants also appealed to this court, arguing
      the trial court did not have subject-matter jurisdiction to hear the claim because the ICC had
      exclusive jurisdiction over the entirety of the claim. Specifically, defendants indicated on the
      notice of appeal that they were appealing from the order entered on May 19, 2015, and “all
      prior opinions, orders, and rulings subsumed therein, including those addressing jurisdiction.”
      The defendants also stated in the notice of appeal that they were requesting a reversal, or partial

                                                    -2-
       reversal, of the trial court’s January 7, February 5, and May 19, 2015, rulings. This court found
       that the trial court did not have jurisdiction over the Village’s claim because the ICC had
       exclusive jurisdiction, held the trial court’s rulings were void, vacated the trial court’s rulings,
       and determined that this court was “left without jurisdiction and [could] only dismiss the
       appeal.” Bolingbrook, 2016 IL App (3d) 150425-U, ¶¶ 2, 13, 19-20. This court’s order was
       filed on June 2, 2016, and the mandate was issued on November 8, 2016.
¶5         On May 30, 2017, the Village filed its claim against defendants with the ICC. Defendants
       filed a motion to dismiss that claim, arguing it was time-barred by the statute of limitations.
¶6         On June 26, 2017, in the circuit court, the Village filed a “motion to voluntarily dismiss,
       without prejudice” pursuant to section 2-1009 of the Code. In the motion, the Village indicated
       it was seeking the dismissal without prejudice “so as to proceed with its case before the Illinois
       Commerce Commission” and agreed to pay defendants’ court costs. In response, defendants
       opposed the Village’s motion to voluntarily dismiss, arguing there was no case to dismiss
       because this court had involuntary dismissed the complaint on appeal and because the trial
       court lacked jurisdiction to enter the order because it did not have subject-matter jurisdiction
       over the claim. The trial court granted the Village’s motion to voluntarily dismiss the complaint
       pursuant to section 2-1009 of the Code.
¶7         Defendants appealed.

¶8                                                ANALYSIS
¶9          On appeal in this case, defendants argue that (1) the trial court lacked jurisdiction over the
       Village’s motion for a voluntary dismissal because it lacked subject-matter jurisdiction over
       the Village’s claim, (2) the trial court violated this court’s mandate where this court held “the
       trial court d[id] not have jurisdiction to hear plaintiff’s compliant” and determined that the trial
       court’s rulings were void, and (3) the trial court did not have the authority to grant the Village’s
       request for a “voluntary” dismissal of the complaint because this court had already
       “involuntarily” dismissed the complaint on appeal so that there was no “case” to dismiss.
¶ 10        In response, the Village argues that the trial court was revested with jurisdiction once this
       court’s mandate was issued. The Village contends that even though the trial court lacked
       subject-matter jurisdiction to decide the merits of the case, the trial court nonetheless had the
       jurisdiction to grant its motion to voluntarily dismiss the case.
¶ 11        Section 2-1009 of the Code provides:
                    “(a) The plaintiff may, at any time before trial or hearing begins, upon notice to
                each party who has appeared or each such party’s attorney, and upon payment of costs,
                dismiss his or her action or any part thereof as to any defendant, without prejudice, by
                order filed in the cause.
                    (b) The court may hear and decide a motion that had been filed prior to a motion
                filed under subsection (a) of this Section when that prior filed motion, if favorably ruled
                on by the court, could result in a final disposition of the cause.” 735 ILCS 5/2-1009(a),
                (b) (West 2016).
¶ 12        Statutory construction presents a question of law, which we review de novo. Hawes v. Luhr
       Brothers, Inc., 212 Ill. 2d 93, 105 (2004). In interpreting section 2-1009 of the Code, we note
       that our supreme court has made clear that a plaintiff’s right to dismiss a case without prejudice
       as of right is subject to two important qualifications: (1) where a defendant has previously filed

                                                    -3-
       a motion that could result in final disposition if ruled upon favorably by the court, then the
       court has the discretion to decide that motion prior to ruling on plaintiff’s motion for voluntary
       dismissal and (2) where the circumstances are such that a dismissal under section 2-1009
       would directly conflict with a supreme court rule, the terms of the rule take precedence. Smith
       v. Central Illinois Regional Airport, 207 Ill. 2d 578, 583 (2003). “Absent such a circumstance,
       the trial judge generally has no discretion to deny the motion to voluntarily dismiss.” In re
       Nancy A., 344 Ill. App. 3d 540, 551 (2003).
¶ 13       In this case, in the previous appeal, this court vacated the trial court’s “rulings,” holding
       the trial court lacked subject-matter jurisdiction to enter those rulings and indicating that it was
       dismissing the appeal. 1 See Bolingbrook, 2016 IL App (3d) 150425-U, ¶¶ 2, 13, 19-20. The
       Village argues that under Illinois Supreme Court Rule 369(b) (eff. July 1, 1982) the trial court
       was revested with jurisdiction after the mandate had issued because this court had indicated
       the appeal was dismissed. Rule 369 addresses proceedings after the filing of the mandate in
       the circuit court, with subsection (a) indicating that the clerk of the circuit “shall file the
       mandate promptly upon receiving it.” Ill. S. Ct. R. 369(a) (eff. July 1, 1982). Rule 369(b)
       provides that when the reviewing court dismisses the appeal (or affirms the trial court’s
       judgment) and the mandate is filed in the trial court, “enforcement of the judgment may be had
       and other proceedings may be conducted as if no appeal had been taken.” Ill. S. Ct. R. 369(b)
       (eff. July 1, 1982). However, in actuality, this court did not “dismiss” the appeal but, rather,
       addressed the issue of the circuit court’s subject-matter jurisdiction, vacated the trial court’s
       rulings as being void for lack of subject-matter jurisdiction, and determined that the substantive
       merits of the appeal could not be addressed. See Kyles v. Maryville Academy, 359 Ill. App. 3d
       423, 431-32 (2005) (“[t]he lack of jurisdiction in the circuit court, in turn, affects our own
       jurisdiction in that we are then limited to considering only the lack of jurisdiction below, and
       we may not consider the substantive merit of the circuit court’s unauthorized actions”); People
       v. Flowers, 208 Ill. 2d 291, 307 (2003) (where the circuit court had no subject-matter
       jurisdiction, the appellate court, in turn, had no authority to consider the merits of the appeal
       from the circuit court’s judgment and the only matter properly before the appellate court was
       the circuit court’s lack of jurisdiction). Thus, despite the language in the mandate, the prior
       appeal was not “dismissed” where this court entered an order deciding the issue of subject-
       matter jurisdiction and vacating the trial court’s rulings. See PSL Realty Co. v. Granite
       Investment Co., 86 Ill. 2d 291, 308 (1981) (in construing the language of an appellate court’s
       mandate, matters that are implied may be considered embraced by the mandate). Consequently,
       Rule 369(b) does not apply where the trial court could not possibly proceed “as if no appeal
       had been taken” where this court vacated the trial court’s prior rulings. See Ill. S. Ct. R. 369(b)
       (eff. July 1, 1982).
¶ 14       Additionally, Rule 369(c) provides, “[w]hen the reviewing court remands the case for a
       new trial or hearing and the mandate is filed in the circuit court, the case shall be reinstated
       therein upon 10 days’ notice to the adverse party.” Ill. S. Ct. R. 369(c) (eff. July 1, 1982).
       However, this court vacated the trial court’s “rulings” but did not remand the case for a new



           1
            We note that although not expressly stated in this court’s prior ruling, the issue of the trial court’s
       lack of jurisdiction pertained to its lack of subject-matter jurisdiction. See Bolingbrook, 2016 IL App
       (3d) 150425-U, ¶¶ 2, 13, 19-20.

                                                        -4-
       hearing on defendants’ motion to dismiss or on the parties’ motions for summary judgment.
       Accordingly, the case was not “reinstated” pursuant to authority of Rule 369(c).
¶ 15        Nonetheless, even if this court had dismissed the prior appeal, contrary to defendants’
       argument, a dismissal of an appeal does not also constitute an “involuntary dismissal” of the
       complaint itself. Thus, this court did not involuntarily dismiss the complaint. Rather, due to
       the vacatur of the prior rulings without a remand by this court (either for a rehearing to obtain
       new rulings or for the trial court to enter an order dismissing the complaint), this case was left
       in a state of limbo. However, once the mandate was issued in the prior appeal, the circuit court
       was, indeed, revested with jurisdiction to dismiss the pending complaint. See PSL Realty Co.,
       86 Ill. 2d at 304 (“[t]he mandate of a court of review is the transmittal of the judgment of that
       court to the circuit court, and revests the circuit court with jurisdiction”).
¶ 16        Arguably, because this court had vacated the trial court’s “rulings,” there were no longer
       any rulings entered on either defendants’ section 2-619 motion to involuntarily dismiss the
       complaint for lack of jurisdiction or on the parties’ motions for summary judgment. However,
       the mandate was issued on November 8, 2016, and defendants did not request any rulings prior
       to plaintiff filing its motion to voluntarily dismiss on June 26, 2017. Consequently, even if
       there were any motions pending upon revestment of the circuit court’s jurisdiction, those
       motions were presumably abandoned, as nothing regarding the motions was raised either in
       the trial court or in this court. See Rodriguez v. Illinois Prisoner Review Board, 376 Ill. App.
       3d 429, 433 (2007) (“it is the responsibility of the party filing a motion to request the trial judge
       to rule on it, and when no ruling has been made on a motion, the motion is presumed to have
       been abandoned absent circumstances indicating otherwise”). After the mandate issued, the
       only motion presented to the trial court regarding a dismissal of the complaint was plaintiff’s
       motion for a voluntary dismissal pursuant to section 2-1009 of the Code.
¶ 17        After reviewing the language of section 2-1009 of the Code, we conclude that the trial court
       had the authority to grant plaintiff’s procedural motion to take a voluntary dismissal of the
       pending complaint despite its lack of subject-matter jurisdiction over the plaintiff’s substantive
       claim. See 735 ILCS 5/2-1009(a) (West 2016) (“plaintiff may, at any time before trial or
       hearing begins, upon notice to each party who has appeared or each such party’s attorney, and
       upon payment of costs, dismiss his or her action”); Swope v. Northern Illinois Gas Co., 221
       Ill. App. 3d 241, 243 (1991) (“[w]hen a trial court lacks subject-matter jurisdiction, the only
       thing it has the power to do is dismiss the action”). Accordingly, we affirm.

¶ 18                                        CONCLUSION
¶ 19       The judgment of the circuit court of Will County is affirmed.

¶ 20       Affirmed.

¶ 21       PRESIDING JUSTICE SCHMIDT, dissenting:
¶ 22       The majority’s holding that the trial court’s lack of subject-matter jurisdiction did not
       preclude the court from granting plaintiff’s motion to voluntarily dismiss ignores over 100
       years of clear Illinois law. For reasons that should be obvious, I dissent.
¶ 23       In a prior appeal in this matter, as the majority is aware, this court held that the trial court
       had no subject-matter jurisdiction over the plaintiff’s case. Supra ¶ 4. The Village did not


                                                     -5-
       appeal this court’s decision to the supreme court. That leaves our prior holding that the trial
       court has no subject-matter jurisdiction as the law of the case. This court issued its mandate in
       the prior appeal on November 8, 2016. On June 26, 2017, the Village filed a motion to
       voluntarily dismiss without prejudice pursuant to section 2-1009 of the Code. Again, as the
       majority is aware, defendants objected and pointed out that there was no case to dismiss as this
       court had previously held that the trial court had no subject-matter jurisdiction over the matter.
       Supra ¶ 6. Nonetheless, the trial court granted the Village’s motion to voluntarily dismiss.
       Defendants appeal, and the majority affirms the trial court.
¶ 24       The law in this state has been clear for over 100 years. A trial court without subject-matter
       jurisdiction has the power to do one thing, and one thing only: dismiss the action. The majority
       seems to recognize this. See supra ¶ 17.
¶ 25       Implicit in our prior mandate was that the trial court could do one thing and one thing only
       upon receipt of our mandate: dismiss the action for want of subject-matter jurisdiction.
       Commissioners of Drainage District No. 5 v. Arnold, 383 Ill. 498, 510 (1943). We could have,
       and I suppose should have, directed the trial court to do that. In light of clear law, we did not
       think it necessary.
¶ 26       The majority goes on to find solace in the fact that after our mandate issued, the defendants
       did not request any rulings prior to the plaintiff filing its motion to voluntarily dismiss on June
       26, 2017. Supra ¶ 16. There would be no reason for the defendants to feel the need to file
       anything after the appellate court held that the trial court lacked subject-matter jurisdiction.
       The majority goes on, “Consequently, even if there were any motions pending upon revestment
       of the circuit court’s jurisdiction [(What jurisdiction?)], those motions were presumably
       abandoned, as nothing regarding the motions was raised either in the trial court or in this court.”
       Supra ¶ 16. Again, the majority recognizes that “[w]hen a trial court lacks subject-matter
       jurisdiction, the only thing it has the power to do is dismiss the action.” (Internal quotation
       marks omitted.) Supra ¶ 17. And yet, at the same time holds that it has the power to entertain
       and rule upon plaintiff’s motion to voluntarily dismiss.
¶ 27       As a matter of common sense, the notion of a “voluntary dismissal” presumes that the
       plaintiff has a case and the power to proceed with that case should it elect to do so. There is
       nothing voluntary about this dismissal; the plaintiff had no choice. Again, the trial court should
       have entered a dismissal order upon receipt of this court’s prior mandate. That is, as defendants
       tried to explain to the trial court, and I unsuccessfully tried to explain to the majority, upon
       issuance of our prior mandate, the plaintiff had no case in the circuit court to voluntarily
       dismiss. Section 2-1009(a) allows a plaintiff to voluntarily dismiss “his or her action.” 735
       ILCS 5/2-1009(a) (West 2016). Plaintiff had no action in the trial court. The filing is a nullity.
       Contrary to the insinuation above (supra ¶ 17), Swope, 221 Ill. App. 3d 241, does not support
       the majority’s position. Swope is simply another case in a long line of Illinois cases that holds
       that a trial court lacking subject-matter jurisdiction can only dismiss the action. It may not
       entertain motions, other than the obvious motion to dismiss for want of subject-matter
       jurisdiction. Even if no motions are pending, the trial court has a duty to dismiss sua sponte.
       See Commissioners of Drainage District No. 5, 383 Ill. 498. The “proceedings were a nullity.”
       (Emphasis added.) Id. at 510.
¶ 28       It seems obvious that by filing this section 2-1009 motion, plaintiff hopes to have the
       opportunity to refile. When this happens, we will be faced with the same issues again. As our
       supreme court has made clear, “[i]f a court lacks either subject matter jurisdiction over the

                                                    -6-
       matter or personal jurisdiction over the parties, any order entered in the matter is void ab initio
       and, thus, may be attacked at any time.” In re M.W., 232 Ill. 2d 408, 414 (2009); Johnston v.
       City of Bloomington, 77 Ill. 2d 108, 112 (1979); In re Dar. C., 2011 IL 111083, ¶ 60.
       Furthermore, when subject-matter jurisdiction is lacking, “ ‘the proceedings are a nullity and
       no rights are created by them and they may be declared void when collaterally attacked.’ ”
       In re M.W., 232 Ill. 2d at 444 (Freeman, J., specially concurring) (quoting Johnston, 77 Ill. 2d
       at 112); In re Dar. C., 2011 IL 111083, ¶ 60. That is, in a nutshell, plaintiff cannot gain any
       right to refile by virtue of filing a cause of action in a circuit court that has no subject-matter
       jurisdiction over the matter. So, if the supreme court denies the defendants’ probable filing of
       a petition for leave to appeal in this matter, plaintiff will undoubtedly attempt to refile the
       action; we will be back again facing the same issue. This is a gross waste of not only the
       defendants’ money, including attorney fees, but also the time of the circuit courts and
       reviewing courts. All good things must end; the time for this matter to end is long overdue.
       Again, the law in this state has been clear for over 100 years. See People ex rel. Coleman v.
       Leavens, 288 Ill. 447, 450 (1919).
¶ 29       We should vacate as void the trial court’s order granting plaintiff’s section 2-1009 motion
       and remand with directions for the trial court to enter an order dismissing plaintiff’s complaint
       for want of subject-matter jurisdiction.




                                                    -7-